DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3 and 5 in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Claim Objections
Claim 5 is objected to because of the following informalities:  The term “layers” in line 5 of claim 1 should be changed to the phrase “the two or more layers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the inorganic pigment-containing layer” 3 times in lines 3, 5 and 6 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2005-096284). An English translation is being used as the machine translation for Yamamoto (JP 2005-096284).

Regarding claims 1 and 3, Yamamoto discloses an image recording medium (paragraph [0001]) comprising a support (paragraph [0017]), an undercoat layer formed on the support (paragraph [0017]) and an image recording layer formed on the undercoat layer (paragraph [0017]), wherein the undercoat layer comprises a pearl luster pigment comprising titanium dioxide coated mica (paragraphs [0018] and [0028]) and wherein the image recording medium is a thermal transfer image receiving material (paragraph [0066]).
The image recording medium being a thermal transfer image receiving material reads on the claimed thermal transfer image-receiving sheet. The undercoat layer and image recording layer reads on the claimed two or more layers including a receiving layer provided on one surface of a support and the receiving layer being located on an outermost surface as claimed in claim 1. The undercoat layer comprises a pearl luster pigment comprising titanium dioxide coated mica reads on the claimed one of the two or more layers containing an inorganic pigment as claimed in claim 1 and the primer layer containing an inorganic pigment as claimed in claim 3. The undercoat layer between the 
In regard to the ΔL* between receiving angles 110° and 15° with respect to a specular reflection angle of the incident light being 25 or more and 50 or less when light is allowed to enter a surface on the side of the receiving layer at an incident angle of 45°; given that the undercoat layer of Yamamoto is titanium dioxide coated mica, which is one of Applicant’s preferred materials for the inorganic pigment; it is clear that the image recording material of Yamamoto would inherently have a ΔL* between receiving angles 110° and 15° with respect to a specular reflection angle of the incident light being 25 or more and 50 or less when light is allowed to enter a surface on the side of the receiving layer at an incident angle of 45°.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2005-096284). An English translation is being used as the machine translation for Yamamoto (JP 2005-096284).

Regarding claims 2 and 5, Yamamoto discloses the image recording medium (paragraph [0001]) comprising a support (paragraph [0017]), an undercoat layer formed on the support (paragraph [0017]) and an image recording layer formed on the undercoat layer (paragraph [0017]), wherein the undercoat layer comprises a pearl luster pigment comprising titanium dioxide coated mica (paragraphs [0018] and [0028]), wherein the mass ratio of pearl luster pigment to water-soluble polymer in the undercoat layer is 0.1 to 10 (paragraph [0041]), wherein the thickness of the undercoat layer is 0.2 to 5.0 µm (paragraph [0045]), and wherein the image recording medium is a thermal transfer image receiving material (paragraph [0066]).
The undercoat layer between the support and image recording layer reads on the claimed primer layer provided between the support and receiving layer as claimed in claim 5.
Dividing the mass ratio of pearl luster pigment to water-soluble polymer by the thickness of the undercoat layer provides a range of 0.02 (0.1/5) to 50 (10/0.2). This overlaps the claimed range for A/B as claimed in claim 2.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785